Citation Nr: 9910725	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-30 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by elevated alpha fetoprotein.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a right fifth toe fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a July 1995 rating action, with which the veteran disagreed 
in September 1995.  A statement of the case was issued in 
December 1995, and a substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals) was received in June 1996.  A 
supplemental statement of the case was issued in February 
1998, and a hearing conducted by the undersigned was held at 
the RO in December 1998.  Thereafter, the veteran's claims 
file was transferred to the Board in Washington, DC.  


REMAND

A review of the record reflects that, unfortunately, the tape 
used in the recording of the hearing conducted by the 
undersigned in December 1998 was damaged, and that a 
transcript of that hearing could not be made.  In view of 
that, the Board wrote to the veteran in March 1999, with a 
copy of the letter to the veteran's representative, advising 
him of that fact, and offering him the opportunity to appear 
at another hearing (or, at his option, to forgo a hearing).  
Although the veteran expressed his displeasure at the 
prospect of incurring additional expense and time lost from 
work that would be necessary by his attendance at another 
hearing, he nevertheless wrote back to the Board later that 
month specifically expressing a desire to appear at another 
hearing before a Member of the Board at the regional office.  
Under these circumstances, this case is remanded for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



